
	

113 HR 2947 IH: International Women’s Freedom Act of 2013
U.S. House of Representatives
2013-08-01
text/xml
EN
Pursuant to Title 17 Section 105 of the United States Code, this file is not subject to copyright protection and is in the public domain.



		I
		113th CONGRESS
		1st Session
		H. R. 2947
		IN THE HOUSE OF REPRESENTATIVES
		
			August 1, 2013
			Mrs. Carolyn B. Maloney of New
			 York (for herself, Ms. Lee of
			 California, and Ms.
			 Norton) introduced the following bill; which was referred to the
			 Committee on Foreign
			 Affairs, and in addition to the Committees on
			 Financial Services and
			 the Judiciary, for a
			 period to be subsequently determined by the Speaker, in each case for
			 consideration of such provisions as fall within the jurisdiction of the
			 committee concerned
		
		A BILL
		To express United States foreign policy with respect to,
		  and to strengthen United States advocacy on behalf of, individuals persecuted
		  and denied their rights in foreign countries on account of gender, and for
		  other purposes.
	
	
		1.Short title; table of
			 contents
			(a)Short
			 titleThis Act may be cited
			 as the International Women’s Freedom
			 Act of 2013.
			(b)Table of
			 contentsThe table of contents for this Act is as follows:
				
					Sec. 1. Short title; table of contents.
					Sec. 2. Findings; policy.
					Sec. 3. Definitions.
					Title I—Department of State Activities
					Sec. 101. Office on International Women’s Rights; Ambassador at
				Large for International Women’s Rights.
					Sec. 102. Reports.
					Sec. 103. Establishment of a women’s rights Internet
				site.
					Sec. 104. Training for foreign service officers.
					Sec. 105. High-level contacts with nongovernmental
				organizations.
					Sec. 106. Programs and allocations of funds by United States
				missions abroad.
					Sec. 107. Prisoner lists and issue briefs on women’s rights
				concerns.
					Title II—Commission on International Women’s Rights
					Sec. 201. Establishment and composition.
					Sec. 202. Duties of the Commission.
					Sec. 203. Powers of the Commission.
					Sec. 204. Commission personnel matters.
					Sec. 205. Reports of the Commission.
					Sec. 206. Applicability of other laws.
					Sec. 207. Standards of conduct and disclosure.
					Sec. 208. Authorization of appropriations.
					Sec. 209. Termination.
					Title III—National Security Council
					Sec. 301. Special Adviser on International Women’s
				Rights.
					Title IV—Presidential Actions
					Subtitle A—Targeted Responses to Violations of Women’s Rights
				Abroad
					Sec. 401. Presidential actions in response to violations of
				women’s rights.
					Sec. 402. Presidential actions in response to particularly
				severe violations of women’s rights.
					Sec. 403. Consultations.
					Sec. 404. Report to Congress.
					Sec. 405. Description of Presidential actions.
					Sec. 406. Effects on existing contracts.
					Sec. 407. Presidential waiver.
					Sec. 408. Publication in Federal Register.
					Sec. 409. Termination of Presidential actions.
					Sec. 410. Preclusion of judicial review.
					Subtitle B—Strengthening Existing Law
					Sec. 421. United States assistance.
					Sec. 422. Multilateral assistance.
					Sec. 423. Exports of certain items used in particularly severe
				violations of women’s rights.
					Title V—Promotion of women’s rights
					Sec. 501. Assistance for promoting women’s rights.
					Sec. 502. International broadcasting.
					Sec. 503. International exchanges.
					Sec. 504. Foreign service awards.
					Title VI—Refugee, asylum, and consular matters
					Sec. 601. Use of Annual Report.
					Sec. 602. Refugee training.
					Sec. 603. Reform of asylum policy.
					Sec. 604. Inadmissibility of foreign government officials who
				have engaged in particularly severe violations of women’s rights.
					Sec. 605. Study on the effect of expedited removal provisions
				on asylum claims.
					Title VII—Miscellaneous Provisions
					Sec. 701. Business codes of conduct.
				
			2.Findings;
			 policy
			(a)FindingsCongress
			 makes the following findings:
				(1)Support for human
			 rights is the cornerstone of American foreign policy, and the advance of
			 women's rights and the advance of liberty are ultimately inseparable.
				(2)A number of international human rights
			 instruments, as well as several international declarations, have recognized the
			 equal rights of men and women and articulated specific aspects of women’s human
			 rights, including the Universal Declaration of Human Rights, the Charter of the
			 United Nations, the International Covenant on Civil and Political Rights, the
			 International Covenant on Economic, Social and Cultural Rights, the Convention
			 on the Elimination of all Forms of Discrimination against Women, the
			 Inter-American Convention on the Prevention, Punishment and Eradication of
			 Violence Against Women, the Declaration on the Elimination of Violence against
			 Women, and the Beijing Declaration and Platform for Action.
				(3)Article 1 of the Universal Declaration of
			 Human Rights recognizes that all human beings are born free and equal in
			 dignity and rights, and Article 7 recognizes that all are equal
			 before the law and are entitled without any discrimination to equal protection
			 of the law. Article 3 of the International Covenant on Civil and
			 Political Rights recognizes that the State Parties to the Covenant
			 undertake to ensure the equal right of men and women to the enjoyment of
			 all civil and political rights set forth in the Covenant. Article 26 of
			 the Covenant provides that all persons are equal before the law and are
			 entitled without any discrimination to the equal protection of the law. In this
			 respect, the laws of each State Party shall prohibit any discrimination and
			 guarantee to all persons equal and effective protection against discrimination
			 on any ground such as race, color, sex, language, religion, political or other
			 opinion, national or social origin, property, birth or other status.
			 The Preamble of the Charter of the United Nations affirms the equal rights of
			 men and women. Governments have the responsibility to protect the fundamental
			 rights of their citizens and to pursue justice for all. Women's rights are
			 fundamental rights, regardless of race, country, creed, or nationality, and
			 should never be arbitrarily abridged by any government.
				(4)Barbaric treatment of women persists in
			 many parts of the world. Women suffer both government-sponsored and
			 government-tolerated violations of their human rights. In countries where women
			 are subject to particularly severe restrictions, women cannot work outside the
			 home, cannot attend schools or universities, cannot drive, cannot leave the
			 home without a male companion, may only use segregated transportation, cannot
			 obtain a passport or travel without the permission of a male relative, must
			 wear particular clothing, must black out house windows in public view, cannot
			 obtain quality health education, and have limited access to health care because
			 a male relative must be present or because male doctors are not allowed to
			 touch female patients. The In-depth study on all forms of violence
			 against women conducted by the Secretary General of the United Nations
			 found that in many countries, women’s economic opportunities are severely
			 limited because of discrimination in employment, property rights, and access to
			 resources. These inequalities work to limit women’s independence and make them
			 more vulnerable to further discrimination, including violence.
				(5)Violence against women is a form of
			 discrimination which is pervasive throughout all parts of the world. In many
			 countries, governments condone or perpetrate violence against women. Women are
			 subject to various manifestations of brutal violence, including female genital
			 mutilation, honor killings, domestic violence, gender-based murders, rape,
			 trafficking, forced early marriage, and the maltreatment of widows.
			 Perpetration of violence by the country can include custodial violence, forced
			 sterilization, sexual violence during armed conflict, and policies on forced
			 pregnancy and forced abortion. Violence against women has consequences for
			 their health and well-being, their economic security, and the economic
			 development of their communities and countries.
				(6)Though not
			 confined to a particular region or regime, violations of women's rights are
			 often particularly widespread, systematic, and heinous under totalitarian
			 governments and in countries with militant, politicized religious majorities or
			 with strong tribal traditions.
				(7)Congress has
			 recognized and denounced international violations of women's rights through the
			 adoption of the following resolutions:
					(A)Senate Resolution
			 68 of the 106th Congress, expressing the sense of the Senate regarding the
			 treatment of women and girls by the Taliban in Afghanistan.
					(B)Senate Concurrent
			 Resolution 42 of the 107th Congress, condemning the Taliban for their
			 discriminatory policies towards women.
					(C)Senate Concurrent
			 Resolution 86 of the 107th Congress, expressing the sense of Congress that
			 women from all ethnic groups in Afghanistan should participate in the economic
			 and political reconstruction of Afghanistan.
					(D)House Resolution
			 393 of the 108th Congress, commending Afghan women for their participation in
			 Afghan government and civil society, encouraging the inclusion of Afghan women
			 in the political and economic life of Afghanistan, and advocating the
			 protection of the human rights of all Afghans, particularly women, in the
			 Afghanistan Constitution.
					(E)Senate Resolution
			 74 of the 109th Congress, designating March 8, 2005, as International Women’s
			 Day.
					(b)PolicyIt
			 shall be the policy of the United States to do the following:
				(1)To condemn
			 violations of women’s rights, and to promote, and to assist other governments
			 in promoting, the fundamental human rights of women.
				(2)To seek to channel
			 United States security and development assistance to governments other than
			 those found to be engaged in gross violations of the rights of women, as set
			 forth in the Foreign Assistance Act of 1961, in the International Financial
			 Institutions Act, and in other formulations of United States human rights
			 policy.
				(3)To be vigorous and
			 flexible, reflecting both the unwavering commitment of the United States to
			 women’s rights and the desire of the United States for the most effective and
			 principled response, in light of the range of violations of women’s rights by a
			 variety of persecuting regimes, and the status of the relations of the United
			 States with different nations.
				(4)To work with
			 foreign governments that affirm and protect women's rights, in order to develop
			 multilateral documents and initiatives to combat violations of women's rights
			 and promote the right of women to enjoy their human rights abroad.
				(5)Standing for
			 liberty and standing with the disadvantaged, to use and implement appropriate
			 tools in the United States foreign policy apparatus, including diplomatic,
			 political, commercial, charitable, educational, and cultural channels, to
			 promote respect for women's rights by all governments and peoples.
				3.DefinitionsIn this Act:
			(1)Ambassador at
			 largeThe term Ambassador at Large means the
			 Ambassador at Large for International Women's Rights appointed under section
			 101(b).
			(2)Annual
			 reportThe term Annual Report means the Annual
			 Report on International Women's Rights described in section 102(b).
			(3)Appropriate
			 congressional committeesThe term appropriate congressional
			 committees—
				(A)means the Committee on Foreign Relations of
			 the Senate and the Committee on Foreign Affairs of the House of
			 Representatives; and
				(B)includes, in the
			 case of any determination made with respect to the taking of Presidential
			 action under paragraphs (9) through (15) of section 405(a), the committees
			 described in subparagraph (A) and, where appropriate, the Committee on
			 Financial Services of the House of Representatives and the Committee on
			 Banking, Housing, and Urban Affairs of the Senate.
				(4)Commensurate
			 actionThe term commensurate action means action
			 taken by the President under section 405(b).
			(5)CommissionThe
			 term Commission means the United States Commission on
			 International Women's Rights established in section 201(a).
			(6)Country reports
			 on human rights practicesThe term Country Reports on Human
			 Rights Practices means the annual report required to be submitted by the
			 Secretary of State to Congress under sections 116(d) and 502B(b) of the Foreign
			 Assistance Act of 1961.
			(7)Executive
			 summaryThe term Executive Summary means the
			 Executive Summary to the Annual Report, as described in section
			 102(b)(1)(F).
			(8)Government or
			 foreign governmentThe term government or
			 foreign government includes any agency or instrumentality of the
			 government.
			(9)Human rights
			 reportsThe term Human Rights Reports means all
			 reports submitted by the Secretary of State to Congress under sections 116 and
			 502B of the Foreign Assistance Act of 1961.
			(10)OfficeThe
			 term Office means the Office on International Women's Rights
			 established in section 101(a).
			(11)Particularly
			 severe violations of women's rightsThe term particularly
			 severe violations of women's rights means systematic, ongoing, egregious
			 violations of women's rights, including violations such as—
				(A)denying women
			 freedoms that are guaranteed for men;
				(B)torture or cruel,
			 inhuman, or degrading treatment or punishment;
				(C)government-sponsored
			 or tolerated violence such as gender-based murder, rape, traditional practices
			 such as honor killings and female genital mutilation, abduction, trafficking,
			 forced sterilization or forced abortion, and custodial violence;
				(D)limiting or
			 denying access to health care and health education; or
				(E)other flagrant
			 denials to women or girls of the right to life, liberty, or the security of
			 persons.
				(12)Special
			 adviserThe term Special Adviser means the Special
			 Adviser to the President on International Women's Rights described in section
			 101(m) of the National Security Act of 1947, as added by section 301 of this
			 Act.
			(13)Violations of
			 women's rightsThe term violations of women's rights
			 means violations of the internationally recognized human rights of women, as
			 set forth in the international instruments referred to in section 2(a)(2) and
			 as described in section 2(a)(3), including violations such as—
				(A)arbitrary
			 prohibitions on, restrictions on, or punishment for—
					(i)women engaging in
			 activities in which men are permitted to engage;
					(ii)travel,
			 employment, or education for girls or women;
					(iii)clothing for
			 girls or women;
					(iv)political
			 participation and voting for women; and
					(v)possession and
			 distribution of literature pertaining to women’s human rights;
					(B)discriminatory
			 laws or customary practices that deprive women of equal rights, such as those
			 pertaining to marriage and family relations, nationality and citizenship, legal
			 capacity, and access to economic resources; or
				(C)any of the
			 following acts if committed because an individual is a girl or woman:
			 detention, forced labor or prostitution, imprisonment, forced mass
			 resettlement, beating, torture, mutilation, sexual assault and rape,
			 enslavement, murder, and execution.
				IDepartment of
			 State Activities
			101.Office on
			 International Women’s Rights; Ambassador at Large for International Women’s
			 Rights
				(a)Establishment of
			 officeThere is established within the Department of State an
			 Office on International Women’s Rights that shall be headed by the Ambassador
			 at Large for International Women’s Rights appointed under subsection
			 (b).
				(b)AppointmentThe
			 Ambassador at Large shall be appointed by the President, by and with the advice
			 and consent of the Senate.
				(c)DutiesThe
			 Ambassador at Large shall have the following responsibilities:
					(1)In
			 generalThe primary responsibility of the Ambassador at Large
			 shall be to advance women’s rights abroad, to denounce the violation of those
			 rights, and to recommend appropriate responses by the United States Government
			 when those rights are violated.
					(2)Advisory
			 roleThe Ambassador at Large shall be a principal adviser to the
			 President and the Secretary of State regarding matters affecting women’s rights
			 abroad and, with advice from the Commission, shall make recommendations
			 regarding—
						(A)the policies of
			 the United States Government toward governments that violate women’s rights or
			 that fail to ensure the rights of individual women; and
						(B)policies to
			 advance women’s rights abroad.
						(3)Diplomatic
			 representationSubject to the direction of the President and the
			 Secretary of State, the Ambassador at Large is authorized to represent the
			 United States in matters and cases relevant to women’s rights abroad in—
						(A)contacts with
			 foreign governments, intergovernmental organizations, specialized agencies of
			 the United Nations, the Organization on Security and Cooperation in Europe, and
			 other international organizations of which the United States is a member;
			 and
						(B)multilateral
			 conferences and meetings relevant to women’s rights abroad.
						(4)Reporting
			 responsibilitiesThe Ambassador at Large shall have the reporting
			 responsibilities described in section 102.
					(5)Senior
			 coordinator for international women’s issuesThe Ambassador at
			 Large shall, in addition to his or her other duties, assume the duties of the
			 Senior Coordinator for International Women’s Issues of the Department of
			 State.
					(d)FundingThe
			 Secretary of State shall provide the Ambassador at Large with such funds as may
			 be necessary for the hiring of staff for the Office, for the conduct of
			 investigations by the Office, and for necessary travel to carry out the
			 provisions of this section.
				102.Reports
				(a)Portions of
			 annual human rights reportsThe Ambassador at Large shall assist
			 the Secretary of State in preparing those portions of the Human Rights Reports
			 that relate to women’s rights and freedom from discrimination based on gender
			 and those portions of other information provided to the Congress under sections
			 116 and 502B of the Foreign Assistance Act of 1961 (22 U.S.C. 2151n, 2304) that
			 relate to the right to freedom from discrimination based on sex.
				(b)Annual report on
			 international women’s rights
					(1)Deadline for
			 submissionOn September 1 of each year or the first day
			 thereafter on which the appropriate House of Congress is in session, the
			 Secretary of State, with the assistance of the Ambassador at Large, and taking
			 into consideration the recommendations of the Commission, shall prepare and
			 transmit to the Congress an Annual Report on International Women’s Rights
			 supplementing the most recent Human Rights Reports by providing additional
			 detailed information with respect to matters involving international women’s
			 rights. Each Annual Report shall contain the following:
						(A)Status of
			 women’s rightsA description of the status of women’s rights in
			 each foreign country, including—
							(i)trends toward
			 improvement in the respect and protection of women’s rights and trends toward
			 deterioration of such rights;
							(ii)violations of
			 women’s rights engaged in or tolerated by the government of that country;
			 and
							(iii)particularly
			 severe violations of women’s rights engaged in or tolerated by the government
			 of that country.
							(B)Violations of
			 women’s rightsAn assessment and description of the nature and
			 extent of violations of women’s rights in each foreign country, including
			 gender-based discrimination by governmental and nongovernmental entities,
			 discrimination targeted at individuals or particular groups of women, and the
			 existence of government policies violating women’s rights.
						(C)United states
			 policiesA description of United States actions and policies in
			 support of women’s rights in each foreign country engaging in or tolerating
			 violations of women’s rights, including a description of the measures and
			 policies implemented during the preceding 12 months by the United States under
			 this title and titles IV and V in opposition to violations of women’s rights
			 and in support of international women’s rights.
						(D)International
			 agreements in effectA description of any binding agreement with
			 a foreign government entered into by the United States under section 401(b) or
			 402(c).
						(E)Training and
			 guidelines of government personnelA description of—
							(i)the
			 training described in the last sentence of section 708(a) of the Foreign
			 Service Act of 1980 (as amended by section 104 of this Act), and sections
			 208(f) and 240(f) of the Immigration and Nationality Act (as amended by section
			 603 of this Act), on violations of women’s rights that is provided to
			 immigration judges and consular, refugee, immigration, and asylum officers;
			 and
							(ii)the
			 development and implementation of the guidelines described in subsections
			 (f)(3) and (g) of section 207 of the Immigration and Nationality Act (as
			 amended by section 602 of this Act).
							(F)Executive
			 summaryAn Executive Summary to the Annual Report highlighting
			 the status of women’s rights in certain foreign countries and including the
			 following:
							(i)Countries in
			 which the United States is actively promoting women’s rightsAn
			 identification of foreign countries in which the United States is actively
			 promoting women’s rights. This section of the report shall include a
			 description of actions taken by the United States to promote the
			 internationally recognized human rights of women and oppose violations of such
			 rights under title IV and title V of this Act during the period covered by the
			 Annual Report. Any country designated as a country of particular concern for
			 women’s rights under section 402(b)(1) shall be included in this section of the
			 report.
							(ii)Countries of
			 significant improvement in women’s rightsAn identification of
			 foreign countries the governments of which have demonstrated significant
			 improvement in the protection and promotion of the internationally recognized
			 human rights of women during the period covered by the Annual Report. This
			 section of the report shall include a description of the nature of the
			 improvement and an analysis of the factors contributing to such improvement,
			 including actions taken by the United States under this Act.
							(2)Classified
			 addendumIf the Secretary of State determines that it is in the
			 national security interests of the United States or is necessary for the safety
			 of individuals to be identified in the Annual Report or is necessary to further
			 the purposes of this Act, any information required by paragraph (1), including
			 measures or actions taken by the United States, may be summarized in the Annual
			 Report or the Executive Summary and submitted in more detail in a classified
			 addendum to the Annual Report or the Executive Summary.
					(c)Preparation of
			 reports regarding violations of women’s rights
					(1)Standards and
			 investigationsThe Secretary of State shall ensure that United
			 States missions abroad maintain a consistent reporting standard and thoroughly
			 investigate reports of violations of the internationally recognized human
			 rights of women.
					(2)Contacts with
			 nongovernmental organizationsIn compiling data and assessing the
			 respect of women’s rights for the Human Rights Reports, the Annual Report, and
			 the Executive Summary, United States mission personnel shall, as appropriate,
			 seek out and maintain contacts with women’s and human rights nongovernmental
			 organizations, with the consent of those organizations, including receiving
			 reports and updates from such organizations and, when appropriate,
			 investigating such reports.
					(d)Amendments to
			 the Foreign Assistance Act of 1961
					(1)Content of human
			 rights reports for countries receiving economic
			 assistanceSection 116(d) of the Foreign Assistance Act of 1961
			 (22 U.S.C. 2151n(d)) is amended—
						(A)by striking
			 and at the end of paragraph (11);
						(B)by striking the
			 period at the end of paragraph (12) and inserting ; and ;
			 and
						(C)by adding at the
			 end the following:
							
								(13)wherever
				applicable, violations of women’s rights, including particularly severe
				violations of women’s rights (as defined in section 3 of the
				International Women’s Freedom Act of
				2013).
								.
						(2)Contents of
			 human rights reports for countries receiving security
			 assistanceSection 502B(b) of the Foreign Assistance Act of 1961
			 (22 U.S.C. 2304(b)) is amended—
						(A)in the first
			 sentence, by inserting and the Ambassador at Large for International
			 Women’s Rights after Religious Freedom; and
						(B)in the fourth
			 sentence by inserting after 1998) the following: , and
			 information on violations of women’s rights, including particularly severe
			 violations of women’s rights (as defined in section 3 of the
			 International Women’s Freedom Act of
			 2013).
						103.Establishment
			 of a women’s rights Internet siteIn order to facilitate access by
			 nongovernmental organizations and by the public around the world to
			 international documents on the protection of women’s rights, the Secretary of
			 State, with the assistance of the Ambassador at Large, shall establish and
			 maintain an Internet site containing major international documents relating to
			 women’s rights, the Annual Report, the Executive Summary, and any other
			 documentation or references to other sites as deemed appropriate or relevant by
			 the Ambassador at Large.
			104.Training for
			 foreign service officersSection 708(a) of the Foreign Service Act of
			 1980 (22 U.S.C. 4028(a)) is amended by adding at the end the following flush
			 sentence:
				
					After
				January 1, 2014, such training shall include instruction on the internationally
				recognized rights of women and the various aspects and manifestations of
				violations of women’s
				rights..
			105.High-level
			 contacts with nongovernmental organizationsUnited States chiefs of mission shall seek
			 out and contact any women’s nongovernmental organizations to provide high-level
			 meetings with such nongovernmental organizations where appropriate and
			 beneficial. United States chiefs of mission and Foreign Service officers abroad
			 shall seek to meet with imprisoned women’s rights advocates where appropriate
			 and beneficial.
			106.Programs and
			 allocations of funds by United States missions abroadIt is the sense of the Congress that—
				(1)United States
			 diplomatic missions in countries the governments of which engage in or tolerate
			 violations of the internationally recognized human rights of women should
			 develop, as part of annual program planning, a strategy to promote respect for
			 the internationally recognized human rights of women; and
				(2)in allocating or
			 recommending the allocation of funds or recommending candidates for programs
			 and grants funded by the United States Government, United States diplomatic
			 missions should give particular consideration to those programs and candidates
			 deemed to assist in the promotion of women’s rights.
				107.Prisoner lists
			 and issue briefs on women’s rights concerns
				(a)Sense of the
			 congressTo encourage involvement with women’s rights concerns at
			 every possible opportunity and by all appropriate representatives of the United
			 States Government, it is the sense of the Congress that officials of the
			 executive branch of the United States Government should promote increased
			 advocacy on such issues during meetings between foreign dignitaries and
			 executive branch officials or Members of Congress.
				(b)Prisoner lists
			 and issue briefs on women’s rights concernsThe Secretary of
			 State, in consultation with the Ambassador at Large, the Under Secretary of
			 State for Democracy and Global Affairs, the Assistant Secretaries of State for
			 Democracy, Human Rights, and Labor, United States chiefs of mission abroad,
			 regional experts, and nongovernmental human rights groups, shall prepare and
			 maintain issue briefs on women’s rights, on a country-by-country basis,
			 consisting of lists of persons believed to be imprisoned, detained, or placed
			 under house arrest because of their gender, together with brief evaluations and
			 critiques of the policies of the respective country restricting women’s rights.
			 In considering the inclusion of names of prisoners on such lists, the Secretary
			 of State shall exercise appropriate discretion, including concerns regarding
			 the safety, security, and benefit to such prisoners.
				(c)Availability of
			 informationThe Secretary shall, as appropriate, provide women’s
			 rights issue briefs under subsection (b) to executive branch officials and
			 Members of Congress in anticipation of bilateral contacts with foreign leaders,
			 both in the United States and abroad.
				IICommission on
			 International Women’s Rights
			201.Establishment
			 and composition
				(a)In
			 generalThere is established the United States Commission on
			 International Women’s Rights.
				(b)Membership
					(1)AppointmentThe
			 Commission shall be composed of—
						(A)the Ambassador at
			 Large, who shall serve ex officio as a nonvoting member of the Commission;
			 and
						(B)nine other
			 members, who shall be United States citizens who are not being paid as officers
			 or employees of the United States, and who shall be appointed as
			 follows:
							(i)Three members of
			 the Commission shall be appointed by the President.
							(ii)Three members of
			 the Commission shall be appointed by the President pro tempore of the Senate,
			 of which two of the members shall be appointed upon the recommendation of the
			 leader in the Senate of the political party that is not the political party of
			 the President, and of which one of the members shall be appointed upon the
			 recommendation of the leader in the Senate of the other political party.
							(iii)Three members of
			 the Commission shall be appointed by the Speaker of the House of
			 Representatives, of which two of the members shall be appointed upon the
			 recommendation of the leader in the House of the political party that is not
			 the political party of the President, and of which one of the members shall be
			 appointed upon the recommendation of the leader in the House of the other
			 political party.
							(2)Selection
						(A)In
			 generalMembers of the Commission shall be selected from among
			 distinguished individuals noted for their knowledge and experience in fields
			 relevant to the issue of international women’s rights, including foreign
			 affairs, direct experience abroad, human rights, and international law.
						(B)Security
			 clearancesEach member of the Commission shall be required to
			 obtain a security clearance.
						(3)Time of
			 appointmentThe appointments required by paragraph (1) shall be
			 made not later than 120 days after the date of the enactment of this
			 Act.
					(c)TermsThe
			 term of office of each member of the Commission shall be 2 years, beginning on
			 the date of the initial appointment of all of the members of the Commission.
			 Members of the Commission shall be eligible for reappointment.
				(d)Election of
			 chairpersonAt the first meeting of the Commission in each
			 calendar year, a majority of the members of the Commission present and voting
			 shall elect the Chairperson of the Commission.
				(e)QuorumSix
			 voting members of the Commission shall constitute a quorum for purposes of
			 transacting business.
				(f)MeetingsEach
			 year, within 15 days, or as soon as practicable, after the issuance of the
			 Country Reports on Human Rights Practices, the Commission shall convene. The
			 Commission shall otherwise meet at the call of the Chairperson or, if no
			 Chairperson has been elected for that calendar year, at the call of six voting
			 members of the Commission.
				(g)VacanciesAny
			 vacancy of the Commission shall not affect its powers, but shall be filled in
			 the manner in which the original appointment was made.
				(h)Administrative
			 supportThe Administrator of
			 General Services shall provide to the Commission on a reimbursable basis (or,
			 in the discretion of the Administrator, on a nonreimbursable basis) such
			 administrative support services as the Commission may request to carry out the
			 provisions of this title.
				(i)FundingMembers
			 of the Commission shall be allowed travel expenses, including per diem in lieu
			 of subsistence, at rates authorized for employees of agencies under subchapter
			 I of chapter 57 of title 5, United States Code, while away from their homes or
			 regular places of business in the performance of services for the
			 Commission.
				202.Duties of the
			 Commission
				(a)In
			 generalThe Commission shall have as its primary
			 responsibility—
					(1)the annual and
			 ongoing review of the facts and circumstances of violations of women’s rights
			 presented in the Country Reports on Human Rights Practices, the Annual Report,
			 and the Executive Summary, as well as information from other sources as
			 appropriate; and
					(2)the making of
			 policy recommendations to the President, the Secretary of State, and the
			 Congress with respect to matters involving international women’s rights.
					(b)Policy review
			 and recommendations in response to violationsThe Commission, in
			 evaluating United States Government policies in response to violations of
			 women’s rights, shall consider and recommend options for policies of the United
			 States Government with respect to each foreign country the government of which
			 has engaged in or tolerated violations of women’s rights, including
			 particularly severe violations of women’s rights. Such options include
			 diplomatic inquiry, diplomatic protest, official public demarche, condemnation
			 within multilateral fora, delay or cancellation of cultural or scientific
			 exchanges, delay or cancellation of working, official, or state visits,
			 reduction of certain assistance funds, termination of certain assistance funds,
			 imposition of targeted trade sanctions, imposition of broad trade sanctions,
			 and withdrawal of the chief of mission.
				(c)Policy review
			 and recommendations in response to progressThe Commission, in
			 evaluating the United States Government policies with respect to countries
			 found to be taking deliberate steps and making significant improvement with
			 respect to women’s rights, shall consider and recommend policy options,
			 including private commendation, diplomatic commendation, official public
			 commendation, commendation within multilateral fora, an increase in cultural or
			 scientific exchanges, or both, termination or reduction of existing
			 Presidential actions, an increase in certain assistance funds, and invitations
			 for working, official, or state visits.
				(d)Effects on
			 womenTogether with specific policy recommendations provided
			 under subsections (b) and (c), the Commission shall also indicate its
			 evaluation of the potential effects of those policies, if implemented, on women
			 in the country in question.
				(e)MonitoringThe
			 Commission shall, on an ongoing basis, monitor facts and circumstances of
			 violations of women’s rights, in consultation with independent human rights
			 groups and nongovernmental organizations, including churches and other
			 religious communities, and make such recommendations as may be necessary to the
			 appropriate officials and offices of the United States Government.
				203.Powers of the
			 Commission
				(a)Hearings and
			 sessionsThe Commission may, for the purpose of carrying out its
			 duties under this title, hold hearings, sit and act at times and places in the
			 United States, take testimony, and receive evidence as the Commission considers
			 advisable to carry out the purposes of this title.
				(b)Information from
			 federal agenciesThe Commission may secure directly from any
			 Federal department or agency such information as the Commission considers
			 necessary to carry out the provisions of this section. Upon request of the
			 Chairperson of the Commission, the head of such department or agency shall
			 furnish such information to the Commission, subject to applicable law.
				(c)Postal
			 servicesThe Commission may use the United States mails in the
			 same manner and under the same conditions as other departments and agencies of
			 the Federal Government.
				(d)Administrative
			 proceduresThe Commission may adopt such regulations relating to
			 administrative procedure as may be reasonably necessary to enable it to carry
			 out this title.
				(e)Views of the
			 commissionThe Members of the Commission may speak in their
			 capacity as private citizens. Statements on behalf of the Commission shall be
			 issued in writing over the names of the Members. The Commission shall in its
			 written statements clearly describe its statutory authority, distinguishing
			 that authority from that of appointed or elected officials of the United States
			 Government. Oral statements, if practicable, shall include a similar
			 description.
				(f)TravelThe
			 Members of the Commission may, with the approval of the Commission, conduct
			 such travel as is necessary to carry out the purposes of this title. Each trip
			 must be approved by a majority of the Commission. This subsection shall not
			 apply to the Ambassador at Large, whose travel shall not require approval by
			 the Commission.
				204.Commission
			 personnel matters
				(a)In
			 generalThe Commission may, without regard to the civil service
			 laws and regulations, appoint and terminate an Executive Director and such
			 other additional personnel as may be necessary to enable the Commission to
			 perform its duties. The decision to employ or terminate an Executive Director
			 shall be made by an affirmative vote of at least 6 of the 9 members of the
			 Commission.
				(b)CompensationThe
			 Commission may fix the compensation of the Executive Director and other
			 personnel without regard to the provisions of chapter 51 and subchapter III of
			 chapter 53 of title 5, United States Code, relating to classification of
			 positions and General Schedule pay rates, except that the rate of pay for the
			 Executive Director and other personnel may not exceed the rate payable for
			 level V of the Executive Schedule under section 5316 of such title.
				(c)Professional
			 staffThe Commission and the Executive Director shall hire
			 Commission staff on the basis of professional and nonpartisan qualifications.
			 Commissioners may not individually hire staff of the Commission. Staff shall
			 serve the Commission as a whole and may not be assigned to the particular
			 service of a single Commissioner or a specified group of Commissioners. This
			 subsection does not prohibit staff personnel from assisting individual members
			 of the Commission with particular needs related to their duties.
				(d)Staff and
			 services of other federal agencies
					(1)Department of
			 stateThe Secretary of State shall assist the Commission by
			 providing on a reimbursable or nonreimbursable basis to the Commission such
			 staff and administrative services as may be necessary and appropriate to
			 perform its functions.
					(2)Other federal
			 agenciesUpon the request of the Commission, the head of any
			 Federal department or agency may detail, on a reimbursable or nonreimbursable
			 basis, any of the personnel of that department or agency to the Commission to
			 assist it in carrying out its functions under this title. The detail of any
			 such personnel shall be without interruption or loss of civil service or
			 Foreign Service status or privilege.
					(e)Security
			 clearancesThe Executive Director shall be required to obtain a
			 security clearance. The Executive Director may request, on a needs-only basis
			 and in order to perform the duties of the Commission, that other personnel of
			 the Commission be required to obtain a security clearance. The level of
			 clearance shall be the lowest necessary to appropriately perform the duties of
			 the Commission.
				(f)CostThe
			 Commission shall reimburse all appropriate Government agencies for the cost of
			 obtaining clearances for members of the Commission, for the Executive Director,
			 and for any other personnel.
				205.Reports of the
			 Commission
				(a)In
			 generalNot later than May 1 of each year, the Commission shall
			 submit a report to the President, the Secretary of State, and the Congress
			 setting forth its recommendations for United States policy options based on its
			 evaluations under section 202.
				(b)Classified form
			 of reportThe report may be submitted in classified form,
			 together with a public summary of recommendations, if the classification of
			 information in the report would further the purposes of this Act.
				(c)Individual or
			 dissenting viewsEach member of the Commission may include the
			 individual or dissenting views of the member.
				(d)Financial
			 reportThe Commission shall, not later than January 1 of each
			 year, submit to the Committee on Foreign Affairs and the Committee on
			 Appropriations of the House of Representatives, and to the Committee on Foreign
			 Relations and the Committee on Appropriations of the Senate, a report detailing
			 and identifying the expenditures of the Commission in the preceding fiscal
			 year.
				206.Applicability
			 of other lawsThe Federal
			 Advisory Committee Act (5 U.S.C. App.) shall not apply to the
			 Commission.
			207.Standards of
			 conduct and disclosure
				(a)Cooperation with
			 nongovernmental organizations, the Department of State, and
			 congressThe Commission
			 shall, in performing the Commission’s duties under this title, seek to
			 effectively and freely cooperate with all governmental and nongovernmental
			 entities engaged in the promotion of women’s rights abroad.
				(b)Conflict of
			 interest and antinepotism
					(1)Member
			 affiliationsExcept as provided in paragraph (3), in order to
			 ensure the independence and integrity of the Commission, the Commission may not
			 compensate any nongovernmental agency, project, or person related to or
			 affiliated with any member of the Commission, whether in that member’s direct
			 employ or not. Staff employed by the Commission may not serve in the employ of
			 any nongovernmental agency, project, or person related to or affiliated with
			 any member of the Commission while employed by the Commission.
					(2)Staff
			 compensationStaff of the Commission may not receive compensation
			 from any other source for work performed in carrying out the duties of the
			 Commission while employed by the Commission.
					(3)Exception
						(A)In
			 generalSubject to subparagraph (B), paragraph (1) shall not
			 apply to payments made for items such as conference fees or the purchase of
			 periodicals or other similar expenses, if such payments would not cause the
			 aggregate value paid to any agency, project, or person for a fiscal year to
			 exceed $250.
						(B)LimitationNotwithstanding
			 subparagraph (A), the Commission shall not give special preference to any
			 agency, project, or person related to or affiliated with any member of the
			 Commission.
						(4)DefinitionsIn
			 this subsection, the term affiliated means the relationship
			 between a member of the Commission and—
						(A)an individual who
			 holds the position of officer, trustee, partner, director, or employee of an
			 agency, project, or person of which that member, or relative of that member of,
			 the Commission is an officer, trustee, partner, director, or employee;
			 or
						(B)a nongovernmental
			 agency or project of which that member, or a relative of that member, of the
			 Commission is an officer, trustee, partner, director, or employee.
						(c)Contract
			 authority
					(1)In
			 generalSubject to the availability of appropriations, the
			 Commission may contract with and compensate Government agencies or persons for
			 the conduct of activities necessary to the discharge of its functions under
			 this title. Any such person shall be hired without interruption or loss of
			 civil service or Foreign Service status or privilege. The Commission may not
			 procure temporary and intermittent services under section 3109(b) of title 5,
			 United States Code, or under other contracting authority other than that
			 allowed under this title.
					(2)Expert
			 studyIn the case of a study requested under section 605 of this
			 Act, the Commission may, subject to the availability of appropriations,
			 contract with experts and shall provide the funds for such a study. The
			 Commission shall not be required to provide the funds for that part of the
			 study conducted by the Comptroller General of the United States.
					(d)Gifts
					(1)In
			 generalIn order to preserve its independence, the Commission may
			 not accept, use, or dispose of gifts or donations of services or property. An
			 individual Commissioner or employee of the Commission may not, in his or her
			 capacity as a Commissioner or employee, knowingly accept, use, or dispose of
			 gifts or donations of services or property, unless he or she in good faith
			 believes such gifts or donations to have a value of less than $50 and a
			 cumulative value during a calendar year of less than $100.
					(2)ExceptionsThis
			 subsection shall not apply to the following:
						(A)Gifts provided on
			 the basis of a personal friendship with a Commissioner or employee, unless the
			 Commissioner or employee has reason to believe that the gift was provided
			 because of the Commissioner’s position and not because of the personal
			 friendship.
						(B)Gifts provided on
			 the basis of a family relationship.
						(C)The acceptance of
			 training, invitations to attend or participate in conferences or such other
			 events as are related to the conduct of the duties of the Commission, or food
			 or refreshment associated with such activities.
						(D)Items of nominal
			 value or gifts of estimated value of $10 or less.
						(E)De minimis gifts
			 provided by a foreign leader or state, not exceeding a value of $260. Gifts
			 believed by Commissioners to be in excess of $260, but which would create
			 offense or embarrassment to the United States Government if refused, shall be
			 accepted and turned over to the United States Government in accordance with the
			 Foreign Gifts and Decorations Act of 1966 and the rules and regulations
			 governing such gifts provided to Members of Congress.
						(F)Informational
			 materials such as documents, books, videotapes, periodicals, or other forms of
			 communications.
						(G)Goods or services provided by any agency or
			 component of the Government of the United States, including any commission
			 established under the authority of the Government.
						208.Authorization
			 of appropriations
				(a)In
			 generalThere are authorized to be appropriated to the Commission
			 such sums as may be necessary to carry out this title.
				(b)Availability of
			 fundsAmounts authorized to be appropriated under subsection (a)
			 are authorized to remain available until expended, but not later than the date
			 on which the Commission terminates.
				209.TerminationThe Commission shall terminate 12 years
			 after the date of the initial appointment of all of the members of the
			 Commission.
			IIINational
			 Security Council
			301.Special Adviser
			 on International Women’s RightsSection 101 of the National Security Act of
			 1947 (50 U.S.C. 3021) is amended by adding at the end the following new
			 subsection:
				
					(m)It is the sense of
				the Congress that there should be within the staff of the National Security
				Council a Special Adviser to the President on International Women’s Rights,
				whose position should be comparable to that of a director within the Executive
				Office of the President. The Special Adviser should serve as a resource for
				executive branch officials, compiling and maintaining information on the facts
				and circumstances of violations of women’s rights (as defined in section 3 of
				the International Women’s Freedom Act of
				2013), and making policy recommendations. The Special Adviser
				should serve as liaison with the Ambassador at Large for International Women’s
				Rights, the United States Commission on International Women’s Rights, the
				Congress, and, as advisable, women’s nongovernmental
				organizations.
					.
			IVPresidential
			 Actions
			ATargeted Responses
			 to Violations of Women’s Rights Abroad
				401.Presidential
			 actions in response to violations of women’s rights
					(a)Response to
			 violations of women’s rights
						(1)In
			 general
							(A)United states
			 policyIt shall be the policy of the United States—
								(i)to
			 oppose violations of women’s rights that are or have been engaged in or
			 tolerated by the governments of foreign countries; and
								(ii)to
			 promote women’s rights in those countries through the actions described in
			 subsection (b).
								(B)Requirement of
			 Presidential actionFor each foreign country the government of
			 which engages in or tolerates violations of women’s rights, the President shall
			 oppose such violations and promote the human rights of women in that country
			 through the actions described in subsection (b).
							(2)Basis of
			 actionsEach action taken under paragraph (1)(B) shall be based
			 upon information regarding violations of women’s rights, as described in the
			 latest Country Reports on Human Rights Practices, the Annual Report and
			 Executive Summary, and on any other evidence available, and shall take into
			 account any findings or recommendations by the Commission with respect to the
			 foreign country.
						(b)Presidential
			 actions
						(1)In
			 generalSubject to paragraphs (2) and (3), the President, in
			 consultation with the Secretary of State, the Ambassador at Large, the Special
			 Adviser, and the Commission, shall, as expeditiously as practicable in response
			 to the violations described in subsection (a) by the government of a foreign
			 country—
							(A)take one or more
			 of the actions described in paragraphs (1) through (15) of section 405(a) (or
			 commensurate action in substitution therefor) with respect to that country;
			 or
							(B)negotiate and
			 enter into a binding agreement with the government of that country, as
			 described in section 405(c).
							(2)Deadline for
			 actionsNot later than September 1 of each year, the President
			 shall take action under any of paragraphs (1) through (15) of section 405(a)
			 (or commensurate action in substitution therefor) with respect to each foreign
			 country the government of which has engaged in or tolerated violations of
			 women’s rights at any time since September 1 of the preceding year, except that
			 in the case of action under any of paragraphs (9) through (15) of section
			 405(a) (or commensurate action in substitution therefor)—
							(A)the action may
			 only be taken after the requirements of sections 403 and 404 have been
			 satisfied; and
							(B)the September 1
			 limitation shall not apply.
							(3)Authority for
			 delay of Presidential actionsThe President may delay action that
			 is described in any of paragraphs (9) through (15) of section 405(a) (or
			 commensurate action in substitution therefor)—
							(A)if the President
			 determines and certifies to the Congress that a single, additional period of
			 time, not to exceed 90 days, is necessary for any of the purposes set forth in
			 section 402(c)(3); and
							(B)only until the
			 expiration of that additional period.
							(c)Implementation
						(1)In
			 generalIn carrying out subsection (b), the President
			 shall—
							(A)take the action or
			 actions that most appropriately respond to the nature and severity of the
			 violations of women’s rights;
							(B)seek to the
			 fullest extent possible to target action as narrowly as practicable with
			 respect to the agency or instrumentality of the foreign government, or specific
			 officials thereof, that are responsible for such violations; and
							(C)when appropriate,
			 make every reasonable effort to conclude a binding agreement concerning the
			 cessation of such violations in countries with which the United States has
			 diplomatic relations.
							(2)Guidelines for
			 Presidential actionsIn addition to the guidelines under
			 paragraph (1), the President, in determining whether to take a Presidential
			 action under paragraphs (9) through (15) of section 405(a) (or commensurate
			 action in substitution therefor), shall seek to minimize any adverse effects
			 on—
							(A)the population of
			 the country whose government is targeted by the Presidential action or actions;
			 and
							(B)the humanitarian
			 activities of United States and foreign nongovernmental organizations in that
			 country.
							402.Presidential
			 actions in response to particularly severe violations of women’s
			 rights
					(a)Response to
			 particularly severe violations of women’s rights
						(1)United states
			 policyIt shall be the policy of the United States—
							(A)to oppose
			 particularly severe violations of women’s rights that are or have been engaged
			 in or tolerated by the governments of foreign countries; and
							(B)to promote the
			 rights of women in those countries through the actions described in subsection
			 (c).
							(2)Requirement of
			 Presidential actionWhenever the President determines that the
			 government of a foreign country has engaged in or tolerated particularly severe
			 violations of women’s rights, the President shall oppose such violations and
			 promote women’s rights through one or more of the actions described in
			 subsection (c).
						(b)Designations of
			 countries of particular concern for women’s rights
						(1)Annual
			 review
							(A)In
			 generalNot later than September 1 of each year, the President
			 shall review the status of women’s rights in each foreign country to determine
			 whether the government of that country has engaged in or tolerated particularly
			 severe violations of women’s rights in that country during the preceding 12
			 months or since the date of the last review of that country under this
			 subparagraph, whichever period is longer. The President shall designate each
			 country the government of which has engaged in or tolerated violations
			 described in this subparagraph as a country of particular concern for women’s
			 rights.
							(B)Basis of
			 reviewEach review conducted under subparagraph (A) shall be
			 based upon information contained in the latest Country Reports on Human Rights
			 Practices, the Annual Report, and on any other evidence available, and shall
			 take into account any findings or recommendations of the Commission with
			 respect to the foreign country.
							(C)ImplementationAny
			 review under subparagraph (A) of a foreign country may take place singly or
			 jointly with the review of one or more countries and may take place at any time
			 before September 1 of the respective year.
							(2)Determinations
			 of responsible partiesFor the government of each country
			 designated as a country of particular concern for women’s rights under
			 paragraph (1)(A), the President shall seek to determine the agency or
			 instrumentality and specific officials of the government that are responsible
			 for the particularly severe violations of women’s rights engaged in or
			 tolerated by that government in order to appropriately target Presidential
			 actions under this section in response to the violations.
						(3)Congressional
			 notificationWhenever the President designates a country as a
			 country of particular concern for women’s rights under paragraph (1)(A), the
			 President shall, as soon as practicable after the designation is made, transmit
			 to the appropriate congressional committees—
							(A)the designation of
			 the country, signed by the President; and
							(B)the
			 identification, if any, of responsible parties determined under paragraph
			 (2).
							(c)Presidential
			 actions with respect to countries of particular concern for women’s
			 rights
						(1)In
			 generalSubject to paragraphs (2), (3), (4), and (5), with
			 respect to each country of particular concern for women’s rights designated
			 under subsection (b)(1)(A), the President shall, after the requirements of
			 sections 403 and 404 have been satisfied, but not later than 90 days after the
			 date of designation of the country under that subsection, carry out one or more
			 of the following actions under subparagraph (A) or subparagraph (B):
							(A)Presidential
			 actionsOne or more of the Presidential actions described in
			 paragraphs (9) through (15) of section 405(a), as determined by the
			 President.
							(B)Commensurate
			 actionsCommensurate action in substitution for any action
			 described in subparagraph (A).
							(2)Substitution of
			 binding agreements
							(A)In
			 generalIn lieu of carrying out action under paragraph (1), the
			 President may conclude a binding agreement with the respective foreign
			 government as described in section 405(c). The existence of a binding agreement
			 under this paragraph with a foreign government may be considered by the
			 President before making any determination or taking any action under this
			 title.
							(B)Statutory
			 constructionNothing in this paragraph may be construed to
			 authorize the entry of the United States into an agreement covering matters
			 outside the scope of violations of women’s rights.
							(3)Authority for
			 delay of Presidential actionsIf, on or before the date that the
			 President is required (but for this paragraph) to take action under paragraph
			 (1), the President determines and certifies to the Congress that a single,
			 additional period of time not to exceed 90 days is necessary—
							(A)for a continuation
			 of negotiations that have been commenced with the government of that country to
			 bring about a cessation of the violations by the foreign country,
							(B)for a continuation
			 of multilateral negotiations into which the United States has entered to bring
			 about a cessation of the violations by the foreign country, or
							(C)(i)for a review of
			 corrective action taken by the foreign country after designation of that
			 country as a country of particular concern, or
								(ii)in anticipation that corrective
			 action will be taken by the foreign country during that additional period of
			 time,
								then the
			 President shall not be required to take action until the expiration of that
			 additional period of time.(4)Exception for
			 ongoing Presidential action under this ActThe President shall
			 not be required to take action under this subsection in the case of a country
			 of particular concern for women’s rights, if, with respect to that
			 country—
							(A)the President has
			 taken action pursuant to this Act in a preceding year;
							(B)such action is in
			 effect at the time the country is designated as a country of particular concern
			 for women’s rights under this section; and
							(C)the President
			 reports to the Congress the information described in paragraphs (1), (2), (3),
			 and (4) of section 404(a) regarding the actions in effect with respect to that
			 country.
							(5)Exception for
			 ongoing multiple broad-based sanctions in response to human rights
			 violationsIf, at the time the President determines a country to
			 be a country of particular concern for women’s rights, that country is already
			 subject to multiple, broad-based sanctions imposed in significant part in
			 response to human rights abuses, and such sanctions are ongoing, the President
			 may determine that one or more of these sanctions also satisfies the
			 requirements of this subsection. In the report to the Congress under section
			 404(a), and, as applicable, in the information published under section 408, the
			 President shall designate the specific sanction or sanctions which the
			 President determines satisfy the requirements of this subsection. The sanctions
			 so designated shall remain in effect as provided in section 409.
						(d)Statutory
			 constructionA determination under this Act, or any amendment
			 made by this Act, that a foreign country has engaged in or tolerated
			 particularly severe violations of women’s rights shall not be construed to
			 require the termination of assistance or other activities with respect to that
			 country under any other provision of law, including section 116 or 502B of the
			 Foreign Assistance Act of 1961 (22 U.S.C. 2151n, 2304).
					403.Consultations
					(a)In
			 generalAs soon as practicable after the President decides under
			 section 401 to take an action under any of paragraphs (9) through (15) of
			 section 405(a) (or commensurate action in substitution therefor) with respect
			 to a country in response to violations of women’s rights, or not later than 90
			 days after the President designates a country as a country of particular
			 concern for women’s rights under section 402, as the case may be, the President
			 shall carry out the consultations required in this section.
					(b)Duty To consult
			 with foreign governments before taking Presidential actions
						(1)In
			 generalThe President shall—
							(A)request
			 consultation with the government of the country concerned regarding the
			 violations giving rise to the designation of that country as a country of
			 particular concern for women’s rights, or to Presidential action under section
			 401, as the case may be; and
							(B)if agreed to,
			 enter into such consultations, privately or publicly.
							(2)Use of
			 multilateral foraIf the President determines it to be
			 appropriate, consultations under paragraph (1) may be sought and may occur in a
			 multilateral forum, but, in any event, the President shall consult with
			 appropriate foreign governments for the purposes of achieving a coordinated
			 international policy on actions that may be taken with respect to a country
			 described in subsection (a), before implementing any such action.
						(3)Election of
			 nondisclosure of negotiations to publicIf negotiations are
			 undertaken or an agreement is concluded with a foreign government regarding
			 steps to cease the pattern of violations by that government, and if public
			 disclosure of such negotiations or agreement would jeopardize the negotiations
			 or the implementation of such agreement, as the case may be, the President may
			 refrain from disclosing such negotiations and such agreement to the public,
			 except that the President shall inform the appropriate congressional committees
			 of the nature and extent of such negotiations and any agreement reached.
						(c)Duty To consult
			 with humanitarian organizationsThe President should consult with
			 appropriate humanitarian and human rights organizations concerning the
			 potential impact of United States policies to promote women’s rights in
			 countries described in subsection (a).
					(d)Duty To consult
			 with United States interested partiesThe President shall, as
			 appropriate, consult with interested parties in the United States, including
			 the Commission on International Women’s Rights, with respect to the potential
			 impact of intended Presidential action or actions in countries described in
			 subsection (a) on economic or other interests of the United States.
					404.Report to
			 Congress
					(a)In
			 generalSubject to subsection (b), not later than 90 days after
			 the President decides under section 401 to take action under paragraphs (9)
			 through (15) of section 405(a) (or commensurate action in substitution
			 therefor) with respect to a country, in response to violations of women’s
			 rights by that country, or not later than 90 days after the President
			 designates a country as a country of particular concern for women’s rights
			 under section 402, as the case may be, the President shall submit a report to
			 the Congress containing the following:
						(1)Identification
			 of Presidential actionsAn identification of the action or
			 actions described in paragraphs (9) through (15) of section 405(a) (or
			 commensurate action in substitution therefor) to be taken with respect to the
			 foreign country.
						(2)Description of
			 violationsA description of the violations giving rise to the
			 action or actions to be taken.
						(3)Purpose of
			 Presidential actionsA description of the purpose of the action
			 or actions.
						(4)Evaluation
							(A)DescriptionAn
			 evaluation, in consultation with the Secretary of State, the Ambassador at
			 Large, the Commission, the Special Adviser, the parties described in
			 subsections (c) and (d) of section 403, and whomever else the President deems
			 appropriate, of the effects of the action or actions on—
								(i)the
			 government of the foreign country;
								(ii)the
			 population of the country; and
								(iii)the United
			 States economy and other interested parties.
								(B)Authority to
			 withhold disclosureThe President may withhold part or all of
			 such evaluation from the public but shall provide the evaluation to the
			 Congress in its entirety.
							(5)Statement of
			 policy optionsA statement that noneconomic policy options
			 designed to bring about cessation of the violations of women’s rights have
			 reasonably been exhausted, including the consultations required in section
			 403.
						(6)Description of
			 multilateral negotiationsA description of multilateral
			 negotiations sought or carried out, if appropriate and applicable.
						(b)Delay in
			 transmittal of reportIf, on or before the date that the
			 President is required (but for this subsection) to submit a report under
			 subsection (a) to the Congress, the President determines and certifies to the
			 Congress, under section 401(b)(3) or 402(c)(3), that a single, additional
			 period of time not to exceed 90 days is necessary, then the President shall not
			 be required to submit the report to the Congress until the expiration of that
			 additional period of time.
					405.Description of
			 Presidential actions
					(a)Description of
			 Presidential actionsExcept as provided in subsection (d), the
			 Presidential actions referred to in this subsection are the following:
						(1)A
			 private demarche.
						(2)An official public
			 demarche.
						(3)A
			 public condemnation.
						(4)A
			 public condemnation within one or more multilateral fora.
						(5)The delay or
			 cancellation of one or more scientific exchanges.
						(6)The delay or
			 cancellation of one or more cultural exchanges.
						(7)The denial of one
			 or more working, official, or state visits.
						(8)The delay or
			 cancellation of one or more working, official, or state visits.
						(9)The withdrawal,
			 limitation, or suspension of United States development assistance in accordance
			 with section 116 of the Foreign Assistance Act of 1961.
						(10)Directing the
			 Export-Import Bank of the United States, the Overseas Private Investment
			 Corporation, or the Trade and Development Agency not to approve the issuance of
			 any (or a specified number of) guarantees, insurance, extensions of credit, or
			 participations in the extension of credit with respect to the specific
			 government, agency, instrumentality, or official found or determined by the
			 President to be responsible for the violations under section 401 or 402.
						(11)The withdrawal,
			 limitation, or suspension of United States security assistance in accordance
			 with section 502B of the Foreign Assistance Act of 1961.
						(12)Consistent with
			 section 701 of the International Financial Institutions Act, directing the
			 United States executive directors of international financial institutions to
			 oppose and vote against loans primarily benefitting the specific foreign
			 government, agency, instrumentality, or official found or determined by the
			 President to be responsible for the violations under section 401 or 402.
						(13)Ordering the
			 heads of the appropriate United States agencies not to issue any (or a
			 specified number of) specific licenses, and not to grant any other specific
			 authority (or a specified number of authorities), to export any goods or
			 technology to the specific foreign government, agency, instrumentality, or
			 official found or determined by the President to be responsible for the
			 violations under section 401 or 402, under—
							(A)the Export
			 Administration Act of 1979 (as continued in effect under the International
			 Emergency Economic Powers Act);
							(B)the Arms Export
			 Control Act;
							(C)the Atomic Energy
			 Act of 1954; or
							(D)any other statute
			 that requires the prior review and approval of the United States Government as
			 a condition for the export or reexport of goods or services.
							(14)Prohibiting any
			 United States financial institution from making loans or providing credits
			 totaling more than $10,000,000 in any 12-month period to the specific foreign
			 government, agency, instrumentality, or official found or determined by the
			 President to be responsible for the violations under section 401 or 402.
						(15)Prohibiting the
			 United States Government from procuring, or entering into any contract for the
			 procurement of, any goods or services from the foreign government, agency,
			 instrumentality, or official found or determined by the President to be
			 responsible for the violations under section 401 or 402.
						(b)Commensurate
			 actionExcept as provided in subsection (d), the President may
			 substitute any other action authorized by law for any action described in
			 paragraphs (1) through (15) of subsection (a) if such action is commensurate in
			 effect to the action substituted and if the action would further the policy of
			 the United States set forth in section 2(b) of this Act. The President shall
			 seek to take all appropriate and feasible actions authorized by law to obtain
			 the cessation of the violations. If commensurate action is taken, the President
			 shall report such action, together with an explanation for taking such action,
			 to the appropriate congressional committees.
					(c)Binding
			 agreementsThe President may negotiate and enter into a binding
			 agreement with a foreign government against which sanctions would otherwise be
			 imposed that obligates that government to cease, or take substantial steps to
			 address and phase out, the act, policy, or practice constituting the violation
			 or violations of women's rights. The entry into force of a binding agreement
			 for the cessation of the violations shall be a primary objective for the
			 President in responding to a foreign government that has engaged in or
			 tolerated particularly severe violations of women’s rights.
					(d)ExceptionsAny
			 action taken pursuant to subsection (a) or (b) may not prohibit or restrict the
			 provision of medicine, medical equipment or supplies, food, or other
			 humanitarian assistance.
					406.Effects on
			 existing contractsThe
			 President shall not be required to apply or maintain any Presidential action
			 under this subtitle—
					(1)in the case of
			 procurement of defense articles or defense services—
						(A)under existing
			 contracts or subcontracts, including the exercise of options for production
			 quantities, to satisfy requirements essential to the national security of the
			 United States;
						(B)if the President
			 determines in writing and so reports to the Congress that the person or other
			 entity to which the Presidential action would otherwise be applied is a sole
			 source supplier of the defense articles or services, that the defense articles
			 or services are essential, and that alternative sources are not readily or
			 reasonably available; or
						(C)if the President
			 determines in writing and so reports to the Congress that such articles or
			 services are essential to the national security under defense coproduction
			 agreements; or
						(2)to products or
			 services provided under contracts entered into before the date on which the
			 President publishes his intention to take the Presidential action.
					407.Presidential
			 waiver
					(a)In
			 generalSubject to subsection (b), the President may waive the
			 application of any of the actions described in paragraphs (9) through (15) of
			 section 405(a) (or commensurate action in substitution therefor) with respect
			 to a country, if the President determines and so reports to the appropriate
			 congressional committees that—
						(1)the government of
			 that country has ceased the violations giving rise to the Presidential
			 action;
						(2)the exercise of
			 such waiver authority would further the purposes of this Act; or
						(3)the important
			 national interest of the United States requires the exercise of such waiver
			 authority.
						(b)Congressional
			 notificationNot later than the date of the exercise of a waiver
			 under subsection (a), the President shall notify the appropriate congressional
			 committees of the waiver or the intention to exercise the waiver, together with
			 a detailed justification therefor.
					408.Publication in
			 Federal Register
					(a)In
			 generalSubject to subsection (b), the President shall cause to
			 be published in the Federal Register the following:
						(1)Determinations
			 of governments, officials, and entities of particular concernAny
			 designation of a country of particular concern for women’s rights under section
			 402(b)(1), together with, when applicable and to the extent practicable, the
			 identities of the officials or entities determined to be responsible for the
			 violations under section 402(b)(2).
						(2)Presidential
			 actionsA description of any Presidential action under paragraphs
			 (9) through (15) of section 405(a) (or commensurate action in substitution
			 therefor) and the effective date of the Presidential action.
						(3)Delays in
			 transmittal of Presidential action reportsAny delay in
			 transmittal of a Presidential action report, as described in section
			 404(b).
						(4)WaiversAny
			 waiver under section 407.
						(b)Limited
			 disclosure of informationThe President may limit publication of
			 information under this section in the same manner and to the same extent as the
			 President may limit the publication of findings and determinations described in
			 section 654(c) of the Foreign Assistance Act of 1961 (22 U.S.C. 2414(c)), if
			 the President determines that the publication of information under this
			 section—
						(1)would be harmful
			 to the national security of the United States; or
						(2)would not further
			 the purposes of this Act.
						409.Termination of
			 Presidential actionsAny
			 Presidential action taken under this Act with respect to a foreign country
			 shall terminate on the earlier of the following dates:
					(1)Termination
			 dateThe date that is 2 years after the effective date of the
			 Presidential action, unless expressly reauthorized by law.
					(2)Foreign
			 government actionsThe date on which the President determines, in
			 consultation with the Commission, and certifies to the Congress that the
			 government of the foreign country has ceased or taken substantial and
			 verifiable steps to cease the particularly severe violations of women’s
			 rights.
					410.Preclusion of
			 judicial reviewNo court shall
			 have jurisdiction to review any Presidential determination or agency action
			 under this Act or any amendment made by this Act.
				BStrengthening
			 Existing Law
				421.United States
			 assistance
					(a)Implementation
			 of prohibition on economic assistanceSection 116(c) of the
			 Foreign Assistance Act of 1961 (22 U.S.C. 2151n(c)) is amended—
						(1)in the matter
			 preceding paragraph (1), by inserting and the Ambassador at Large for
			 International Women’s Rights after Religious
			 Freedom;
						(2)by striking
			 and at the end of paragraph (2);
						(3)by striking the
			 period at the end of paragraph (3) and inserting ; and;
			 and
						(4)by adding at the
			 end the following new paragraph:
							
								(4)whether the
				government—
									(A)has engaged in or
				tolerated particularly severe violations of women’s rights, as defined in
				section 3 of the International Women’s
				Freedom Act of 2013; or
									(B)has failed to
				undertake serious and sustained efforts to combat particularly severe
				violations of women’s rights (as defined in section 3 of the
				International Women’s Freedom Act of
				2013), when such efforts could have been reasonably
				undertaken.
									.
						(b)Implementation
			 of prohibition on military assistanceSection 502B(a)(4) of the
			 Foreign Assistance Act of 1961 (22 U.S.C. 2304(a)(4)) is amended—
						(1)by striking
			 (A) and inserting (A)(i);
						(2)by striking
			 (B) and inserting (ii);
						(3)by striking the
			 period at the end and inserting ; or; and
						(4)by adding at the
			 end the following:
							
								(B)(i)has engaged in or
				tolerated particularly severe violations of women’s rights, as defined in
				section 3 of the International Women’s
				Freedom Act of 2013; or
									(ii)has failed to undertake serious and
				sustained efforts to combat particularly severe violations of women’s rights
				when such efforts could have been reasonably
				undertaken.
									.
						422.Multilateral
			 assistanceSection 701 of the
			 International Financial Institutions Act (22 U.S.C. 262d) is amended—
					(1)by redesignating
			 the second subsection (g) as subsection (h); and
					(2)by adding at the
			 end the following new subsection:
						
							(i)In determining
				whether the government of a country engages in a pattern of gross violations of
				internationally recognized human rights, as described in subsection (a), the
				President shall give particular consideration to whether a foreign
				government—
								(1)has engaged in or
				tolerated particularly severe violations of women’s rights, as defined in
				section 3 of the International Women’s
				Freedom Act of 2013; or
								(2)has failed to
				undertake serious and sustained efforts to combat particularly severe
				violations of women’s rights when such efforts could have been reasonably
				undertaken.
								.
					423.Exports of
			 certain items used in particularly severe violations of women’s rights
					(a)Mandatory
			 licensingNotwithstanding any other provision of law, the
			 Secretary of Commerce, with the concurrence of the Secretary of State, shall
			 include on the list of crime control and detection instruments or equipment
			 controlled for export and reexport under section 6(n) of the Export
			 Administration Act of 1979 (50 U.S.C. App. 2405(n)) (as continued in effect
			 under the International Emergency Economic Powers Act), or under any other
			 provision of law, items being exported or reexported to countries of particular
			 concern for women’s rights that the Secretary of Commerce, with the concurrence
			 of the Secretary of State, and in consultation with appropriate officials
			 including the Under Secretary of State for Democracy and Global Affairs, the
			 Assistant Secretary of State for Democracy, Human Rights, and Labor, and the
			 Ambassador at Large, determines are being used or are intended for use directly
			 and in significant measure to carry out particularly severe violations of
			 women’s rights.
					(b)Licensing
			 banThe prohibition on the issuance of a license for export of
			 crime control and detection instruments or equipment under section 502B(a)(2)
			 of the Foreign Assistance Act of 1961 (22 U.S.C. 2304(a)(2)) shall apply to the
			 export and reexport of any item included under subsection (a) on the list of
			 crime control instruments.
					VPromotion of
			 women’s rights
			501.Assistance for
			 promoting women’s rights
				(a)FindingsCongress
			 makes the following findings:
					(1)In many countries
			 where severe violations of women’s rights occur, there is insufficient
			 statutory legal protection for women, a lack of enforcement of the law, or
			 insufficient cultural and social understanding of international norms of
			 women’s rights.
					(2)Accordingly, in
			 the provision of foreign assistance, the United States should make a priority
			 of promoting and developing legal protections and enforcement, as well as
			 cultural respect for women’s rights.
					(b)Allocation of
			 funds for increased promotion of women’s rightsSection 116(e) of
			 the Foreign Assistance Act of 1961 (22 U.S.C. 2151n(e)) is amended by inserting
			 and the rights of women after free religious belief and
			 practice.
				502.International
			 broadcastingSection 303(a)(8)
			 of the United States International Broadcasting Act of 1994 (22 U.S.C.
			 6202(a)(8)) is amended by inserting and women’s rights after
			 religion.
			503.International
			 exchangesSection 102(b) of
			 the Mutual Educational and Cultural Exchange Act of 1961 (22 U.S.C. 2452(b)) is
			 amended—
				(1)by striking
			 and after paragraph (11);
				(2)by striking the
			 period at the end of paragraph (12) and inserting ; and;
			 and
				(3)by adding at the
			 end the following:
					
						(13)promoting respect
				for and guarantees of women’s rights abroad by interchanges and visits between
				the United States and other nations of leaders, scholars, and legal experts in
				the field of women’s
				rights.
						.
				504.Foreign service
			 awards
				(a)Performance
			 paySection 405(d) of the Foreign Service Act of 1980 (22 U.S.C.
			 3965(d)) is amended in the second sentence by inserting and women’s
			 rights after freedom of religion.
				(b)Foreign service
			 awardsSection 614 of the Foreign Service Act of 1980 (22 U.S.C.
			 4013) is amended in the last sentence by inserting and women’s
			 rights, after freedom of religion.
				VIRefugee, asylum,
			 and consular matters
			601.Use of Annual
			 ReportThe Annual Report,
			 together with other relevant documentation, shall serve as a resource for
			 immigration judges and consular, refugee, and asylum officers in cases
			 involving claims of mistreatment on the grounds of gender. Absence of reference
			 by the Annual Report to conditions described by the alien shall not constitute
			 the sole grounds for a denial of the alien’s claim.
			602.Refugee
			 training
				(a)Training for
			 foreign service officersSection 708(b) of the Foreign Service
			 Act of 1980 (22 U.S.C. 4028(b)) is amended by striking and on religious
			 persecution and inserting , on religious persecution, and on
			 gender-based discrimination.
				(b)Consultation
			 with Congress concerning admissions of refugees
					(1)In
			 generalSection 207 of the Immigration and Nationality Act (8
			 U.S.C. 1157) is amended—
						(A)in subsection
			 (d)(1), in the first sentence, by inserting , information relating to
			 gender-based discrimination against such refugees in their countries of
			 nationality or last habitual residence, after resettlement
			 during the fiscal year;
						(B)in subsection
			 (e)—
							(i)in
			 the matter preceding paragraph (1), by inserting the Secretary of State
			 and before designated;
							(ii)by
			 redesignating paragraph (7) as paragraph (8); and
							(iii)by
			 inserting after paragraph (6) the following new paragraph:
								
									(7)A description of
				any gender-based discrimination experienced by such refugees in their countries
				of nationality or last habitual
				residence.
									.
							(2)Effective
			 dateThe amendments made by paragraph (1) shall take effect
			 beginning with the first fiscal year that begins after the date of the
			 enactment of this Act.
					(c)Guidelines and
			 training for officials adjudicating refugee cases
					(1)In
			 generalSuch section is further amended—
						(A)in subsection (f),
			 by adding at the end the following new paragraph:
							
								(3)The Secretary of Homeland Security,
				in consultation with the Secretary of State, shall develop and implement
				training guidelines related to nondiscrimination in the adjudication of such
				cases as a result of the gender, race, religion, nationality, membership in a
				particular social group, or political opinion of the alien applying to be
				admitted as a refugee under this section. Such training guidelines shall be
				culturally sensitive and shall provide the officials subject to such training
				with the tools to provide a nonbiased and nonadversarial atmosphere for the
				purpose of adjudicating such cases.
								;
				and
						(B)by adding at the
			 end the following new subsection:
							
								(g)(1)The Secretary of
				Homeland Security, in consultation with the Secretary of State, shall
				promulgate regulations to ensure—
										(A)uniform procedures for the
				establishment of agreements between the United States Government and designated
				entities and personnel responsible for the preparation of refugee case files
				for use in refugee adjudications; and
										(B)uniform procedures regarding the
				preparation of such files by such entities and personnel.
										(2)Such regulations shall ensure
				that—
										(A)such files accurately reflect the
				information provided by the alien seeking admission as a refugee under this
				section; and
										(B)such aliens are not disadvantaged or
				denied such admission as a result of faulty case file
				preparation.
										.
						(2)Effective
			 dateThe amendments made by paragraph (1) shall take effect and
			 apply with respect to aliens seeking admission as refugees under section 207 of
			 the Immigration and Nationality Act (8 U.S.C. 1157) beginning with the first
			 fiscal year that begins after the date of the enactment of this Act.
					603.Reform of
			 asylum policy
				(a)Language
			 translation services
					(1)In
			 generalSection 208(d) of the Immigration and Nationality Act (8
			 U.S.C. 1158(d)) is amended by adding at the end the following new
			 paragraph:
						
							(8)Language
				translation services
								(A)In
				generalThe Secretary of Homeland Security, in consultation with
				the Secretary of State, shall promulgate regulations that provide that the
				United States does not use the language translation services of an individual
				who demonstrates a bias or potential bias on the grounds of gender, race,
				religion, nationality, membership in a particular social group, or political
				opinion in connection with the giving of testimony by an alien before the trier
				of fact under subsection (b)(1)(B) or an asylum officer under section
				235(b)(1)(B).
								(B)Prohibition on
				assistance by certain individualsThe Secretary of Homeland Security, in
				consultation with the Secretary of State, shall promulgate regulations to
				provide that the United States does not use the language translation services
				of an individual who is an interpreter for or other employee of an airline
				owned by a country the government of which the Secretary of Homeland Security,
				in consultation with the Secretary of State, has determined has engaged in
				persecution on the grounds of gender, race, religion, nationality, membership
				in a particular social group, or political opinion in connection with the
				giving of testimony by an alien before the trier of fact under subsection
				(b)(1)(B) or an asylum officer under section
				235(b)(1)(B).
								.
					(2)Effective
			 dateThe amendment made by paragraph (1) shall apply to the use
			 of language translation services after the date of the enactment of this
			 Act.
					(b)Training for
			 officialsSection 208 of the Immigration and Nationality Act (8
			 U.S.C. 1158) is amended by adding at the end the following new
			 subsection:
					
						(f)Training for
				officialsIn addition to the training that is provided to
				officers adjudicating asylum cases under this section and asylum officers under
				section 235(b)(1)(E), the Secretary of Homeland Security, in consultation with
				the Secretary of State, the Ambassador at Large for International Women’s
				Rights of the Department of State, the Director of the George P. Shultz
				National Foreign Affairs Training Center (commonly referred to as the
				Foreign Service Institute), and other appropriate officials,
				shall provide to such officers training relating to the nature of gender-based
				discrimination in foreign countries (including country-specific conditions),
				instruction concerning internationally recognized women’s rights, and
				information regarding state sponsored and non-state sponsored applicable
				distinctions in a foreign country between the treatment of men and
				women.
						.
				(c)Training for
			 immigration judges conducting proceedings for deciding the inadmissibility or
			 deportability of an alienSection 240 of the Immigration and
			 Nationality Act (8 U.S.C. 1229a) is amended by adding at the end the following
			 new subsection:
					
						(f)Training for
				immigration judges conducting proceedings for deciding the inadmissibility or
				deportability of an alienThe Attorney General shall provide to
				immigration judges training related to the nature of gender-based
				discrimination in foreign countries (including country-specific conditions),
				instruction concerning internationally recognized women’s rights, and
				information regarding state sponsored and non-state sponsored distinctions in a
				foreign country between the treatment of men and
				women.
						.
				604.Inadmissibility
			 of foreign government officials who have engaged in particularly severe
			 violations of women’s rights
				(a)Ineligibility
			 for visas and admission to the United StatesSection 212(a)(2) of
			 the Immigration and Nationality Act (8 U.S.C. 1182(a)(2)) is amended by adding
			 at the end the following new subparagraph:
					
						(J)Foreign
				government officials who have engaged in particularly severe violations of
				women’s rightsAny alien who, while serving as a foreign
				government official, was responsible for or directly carried out, at any time
				during the preceding 24-month period, particularly severe violations of women’s
				rights, as defined in section 3 of the International Women’s Freedom Act of 2013,
				and the spouse, son, or daughter, if any, of such official, is
				inadmissible.
						.
				(b)Effective
			 dateThe amendment made by subsection (a) shall apply to
			 determinations of admissibility made on or after the date of the enactment of
			 this Act.
				605.Study on the effect
			 of expedited removal provisions on asylum claims
				(a)Study
					(1)Comptroller
			 GeneralThe Comptroller General of the United States shall
			 conduct a study alone or, upon request by the Commission under paragraph (2),
			 in cooperation with experts invited by the Commission, to determine whether
			 immigration officers (including asylum officers (as defined in section
			 235(b)(1)(E) of the Immigration and Nationality Act (8 U.S.C. 1225(b)(1)(E))))
			 performing duties under section 235(b) of such Act with respect to aliens who
			 may be eligible for asylum are engaging in any of the following conduct:
						(A)Failing to inform
			 an alien of the right to seek protection in the United States if (s)he has any
			 reason to fear persecution in his or her home country.
						(B)Encouraging aliens
			 expressing a fear of gender-based persecution to withdraw their applications
			 for admission.
						(C)Determining aliens
			 are ineligible for asylum before referring such aliens for an interview by an
			 asylum officer for a determination of whether they have a credible fear of
			 persecution (within the meaning of section 235(b)(1)(B)(v) of such Act).
						(D)Incorrectly
			 failing to keep complete records of a decision to enforce expedited removal and
			 an alien’s reasons for the withdrawal of an asylum application.
						(E)Improperly using
			 detention as a deterrent to an alien’s pursuing an asylum claim.
						(F)Improperly
			 detaining asylum seekers who establish a credible fear, identity, community
			 ties, and who do not pose a security risk.
						(G)Improperly
			 detaining asylum seekers in jail-like facilities where staff is not given
			 specific training on the special needs of asylum seekers.
						(2)Commission
			 request for participation by experts on refugee and asylum
			 issuesThe Commission may invite experts who are recognized for
			 their expertise and knowledge of refugee and asylum issues to cooperate with
			 the Comptroller General in carrying out paragraph (1).
					(b)Reports
					(1)Comptroller
			 GeneralNot later than one year after the date of the enactment
			 of this Act, the Comptroller General of the United States shall submit to the
			 Committee on the Judiciary of the House of Representatives, the Committee on
			 the Judiciary of the Senate, the Committee on Foreign Affairs of the House of
			 Representatives, and the Committee on Foreign Relations of the Senate a report
			 containing the findings of the study conducted under subsection (a). If the
			 experts referred to in such subsection were involved in conducting such study,
			 the Comptroller General shall allow such experts to include in the report a
			 section setting forth their views and conclusions.
					(2)ExpertsIn
			 the case of a Commission request under subsection (a)(2), the experts invited
			 by the Commission under such subsection may submit a report to the committees
			 described in paragraph (1). Such report may be submitted with the Comptroller
			 General’s report under paragraph (1) or independently.
					(c)Access to
			 proceedings
					(1)In
			 generalExcept as provided in paragraph (2), to facilitate the
			 completion of the duties described in this section, the Comptroller General and
			 the experts, if any, referred to in subsection (a)(2) shall have unrestricted
			 access to all stages of all inspections of aliens for admission under section
			 235(b) of the Immigration and Nationality Act (8 U.S.C. 1225(b)).
					(2)ExceptionParagraph
			 (1) shall not apply with respect to the inspection if—
						(A)the alien
			 concerned objects to such access; or
						(B)the Secretary of
			 Homeland Security determines that the security of a particular proceeding would
			 be threatened by such access, so long as any restrictions on the access of
			 experts invited by the Commission under subsection (a)(2) do not contravene
			 international law.
						VIIMiscellaneous
			 Provisions
			701.Business codes
			 of conduct
				(a)Congressional
			 findingThe Congress recognizes the increasing importance of
			 transnational corporations as global actors, and their potential for providing
			 positive leadership in their host countries in the area of human rights.
				(b)Sense of the
			 congressIt is the sense of the Congress that transnational
			 corporations operating overseas, particularly those corporations operating in
			 countries the governments of which have engaged in or tolerated violations of
			 women’s rights, as identified in the Annual Report, should adopt codes of
			 conduct—
					(1)upholding the
			 rights of their female employees; and
					(2)ensuring that a
			 worker’s gender shall in no way affect, or be allowed to affect, the status or
			 terms of his or her employment.
					
